DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an electronic device comprising: a housing including a first plate, a second plate directed in an opposite direction to the first plate, and a side member surrounding a space between the first plate and the second plate and being combined with or being integrally formed with the second plate; a display configured to be seen through at least a part of the first plate; an antenna structure arranged inside the housing, the antenna structure including: a first conductive layer including a first region including a first U- shaped slot and a second region coming in contact with the first region; and a second conductive layer facing the first conductive layer to be spaced apart from the first conductive layer, and including a third region including a second U-shaped slot facing the first U-shaped slot and a fourth region coming in contact with the third region and facing the second region; and at least one wireless communication circuitry electrically connected to the first conductive layer or the second conductive layer and configured to transmit and/or receive a signal having a frequency in a range of 3 GHz to 100 GHz, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-20 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844